DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-23 are pending.
Claims 1-23 are examined herein.
The rejection to Claims 6, 8-9, 12-13, 15-16, 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 20120219580 A1) is withdrawn in view of Applicant’s amendments of the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20120219580 A1) in view of UniProt Accession Q9LKR3, entry version 120 dated 10/01/2014.
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a gene construct in which a fragment of chaperone binding protein (BiP) gene consisting of the nucleotide sequence of SEQ ID No. 6 and a polynucleotide encoding a target protein are sequentially linked so as to be operable (Claim 1), wherein the gene construct minimizes a foreign peptide that is added in the production of the target protein, or increases the expression level of the target protein (Claim 2).  
Applicant further claims a recombinant vector comprising a gene construct in which a promoter gene, a fragment of chaperone binding protein (BiP) gene consisting of the nucleotide sequence of SEQ ID No. 6, and a polynucleotide encoding a target protein are sequentially linked so as to be operable (Claim 3), the recombinant vector of claim 3, wherein the gene construct minimizes a foreign peptide that is added in the production of the target protein, or increases the expression level of the target protein (Claim 4), the recombinant vector of claim 3, wherein the promoter is any one or more selected from the group including a 35S promoter derived from the cauliflower mosaic virus (Claim 5), the recombinant vector of claim 3, wherein the recombinant vector further comprises a gene encoding a HDEL peptide (Claim 6), a transgenic organism transformed with the recombinant vector of Claim 3 (Claim 8), a method for producing a target protein, the method comprising: (a) culturing the transgenic organism of claim 8; and (b) isolating and purifying a target protein from the transgenic organism or culture 
Applicant further claims a recombinant protein in which a BiP fragment consisting of the amino acid sequence of SEQ ID No. 7, a linker sequence, and a target protein are sequentially linked. (Claim 11).
Hwang et al. teaches a method of transforming Arabidopsis thaliana plants with a pBI121 vector, wherein the vector comprises a coding sequence encoding a fusion polypeptide that comprises sequences including a BiP protein sequence fused to a hemagglutinin protein (the target protein) and a HDEL sequence, operably linked to a 35S CaMV promoter, then growing (culturing) the plant and isolating the target protein from the plants.  (¶ 0095-0104, Figure 1B).  Hwang et al. teaches that the N-terminal portion of the BIP polypeptide is a signal to target the polypeptide to the endoplasmic reticulum.  (¶ 0050).  Expressing the heterologous protein from the vector in plant cells reasonably reads on increasing the level of expression of the protein.  An alignment of 

  Query Match             100.0%;  Score 251;  DB 42;  Length 272;
  Best Local Similarity   100.0%;  
  Matches  251;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCTCGCTCGTTTGGAGCTAACAGTACCGTTGTGTTGGCGATCATCTTCTTCGGTGAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCTCGCTCGTTTGGAGCTAACAGTACCGTTGTGTTGGCGATCATCTTCTTCGGTGAG 60

Qy         61 TGATTTTCCGATCTTCTTCTCCGATTTAGATCTCCTCTACATTGTTGCTTAATCTCAGAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGATTTTCCGATCTTCTTCTCCGATTTAGATCTCCTCTACATTGTTGCTTAATCTCAGAA 120

Qy        121 CCTTTTTTCGTTGTTCCTGGATCTGAATGTGTTTGTTTGCAATTTCACGATCTTAAAAGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CCTTTTTTCGTTGTTCCTGGATCTGAATGTGTTTGTTTGCAATTTCACGATCTTAAAAGG 180

Qy        181 TTAGATCTCGATTGGTATTGACGATTGGAATCTTTACGATTTCAGGATGTTTATTTGCGT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTAGATCTCGATTGGTATTGACGATTGGAATCTTTACGATTTCAGGATGTTTATTTGCGT 240

Qy        241 TGTCCTCTGCA 251
              |||||||||||
Db        241 TGTCCTCTGCA 251

Hwang et al. does not teach that the sequence consists of the sequence of SEQ ID NO:6 or that the signal peptide consists of SEQ ID NO:7 – the sequence taught by Hwang et al. (SEQ ID NO:13) is longer than SEQ ID NO:6 by 32 nucleic acid residues.  
UniProt Accession Q9LKR3, entry version 120 teaches the sequence of an Arabidopsis thaliana BIP1 polypeptide, the sequence of which shares 100% identity over the first 27 amino acids with the instant SEQ ID NO:7 as shown in the following alignment: 
  Query Match             100.0%;  Score 130;  DB 1;  Length 669;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MARSFGANSTVVLAIIFFGCLFALSSA 27
              |||||||||||||||||||||||||||
Db          1 MARSFGANSTVVLAIIFFGCLFALSSA 27
Both Hwang et al. SEQ ID NO:13 and the instant SEQ ID NO:6 encode the instant SEQ ID NO:7 – albeit with an exon splice – and SEQ ID NO:13 encodes seven 
It would have been prima facie obvious at the time of filing to modify the invention of Hwang et al. such that the N-terminal sequence encoding the ER targeting signal peptide consists of SEQ ID NO:6, encoding SEQ ID NO:7.  One having ordinary skill in the art would have been motivated to do so because UniProt Accession Q9LKR3 teaches that the predicted signal peptide consists of the first 27 amino acids at the N-terminal of the BIP1 polypeptide.  As such, the substitution of this shorter sequence would merely represent a substitution of a component known in the art to be useful for the same purpose as the sequence of Hwang et al. SEQ ID NO:13.  It would have further been obvious to employ a linker sequence in view of the teachings of Hwang et al., as Hwang et al. teaches that the sequence of SEQ ID NO:7  can be separated from the target sequence by a short sequence of amino acid residues while retaining functionality.  
Response to Remarks
Applicant urges that the rejection under 35 U.S.C. 103 should be withdrawn because the claims have been amended to require that the BIP nucleic acid coding  sequence is one that consists of only of SEQ ID NO:6, encoding SEQ ID NO:7, and that Hwang et al. teaches that the BIP sequence (Hwang et al. SEQ ID NO:13) is longer and therefore outside of the scope of the amended claims.  (Remarks p. 8).

Applicant further argues that the sequence of SEQ ID No:6 and 7 were unpredictable in view of the teachings of the prior art – specifically pointing out Applicant’s results, showing that the use of these sequence provided the useful benefit of producing a target protein with no BIP sequence in the mature product.  (Remarks p. 8).
This id not found persuasive.  The fact the signal sequence that corresponds exactly to SEQ ID NO:7, encoded by SEQ ID NO:6 was explicitly precited as a signal sequence in the prior art indicates that the sequence was in fact predictable.  
Claims 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20120219580 A1) in view of UniProt Accession Q9LKR3, entry version 120 dated 10/01/2014 and further in view of Jun et al. (KR20160077239A) published 07/04/2016.
This rejection is modified in view of Applicant’s amendments of the claims.
Applicant claims a recombinant vector comprising a gene construct in which a promoter gene, a fragment of chaperone binding protein (BiP) gene consisting of the nucleotide sequence of SEQ ID No. 6, and a polynucleotide encoding a target protein are sequentially linked so as to be operable (Claim 3), the recombinant vector of claim 3, wherein the recombinant vector further comprises a 5' untranslated region (UTR) site gene of M17 (Claim 7), a transgenic organism transformed with the recombinant vector 
The teachings of Hwang et al. and UniProt Accession Q9LKR3 are set forth previously herein and are incorporated by reference.  These references do not teach that the vector uses a 5’ M17 UTR operably linked to the coding sequence.  
Jun et al. teaches a method of expressing heterologous target proteins in plants by transforming the plants with constructs encoding fusions of the target protein and a BiP sequence and HDEL sequence, wherein the coding sequence is operably linked to a M17 5’ UTR and that the UTR is used to increase protein synthesis.  (¶ 0028-0029, 0032).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method and materials of Hwang et al. such that the vector comprises a M17 5’ UTR linked to the coding sequence . One having ordinary skill in the art would have been motivated to do this because Hwang et al. and Jun et al. teach very similar plant protein expression systems and Jun et al. teaches the use of a M17 5’ UTR to increase protein expression, which is the purpose of the expression system in both items of prior art.  As such, it would have been prima facie obvious to substitute a M17 5’ UTR for the 35S 5’ UTR of Hwang et al.
Claims 10, 14, 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20120219580 A1) in view of UniProt Accession Q9LKR3, entry version 120 dated 10/01/2014 and Jun et al. (KR20160077239A)  as applied to claims 7, 21 and 22 above and further in view of Koivu (US 20150121561 A1).
Applicant claims a recombinant vector comprising a gene construct in which a promoter gene, a fragment of chaperone binding protein (BiP) gene consisting of the nucleotide sequence of SEQ ID No. 6, and a polynucleotide encoding a target protein are sequentially linked so as to be operable (Claim 3), the recombinant vector of claim 3, wherein the gene construct minimizes a foreign peptide that is added in the production of the target protein, or increases the expression level of the target protein (Claim 4), the recombinant vector of claim 3, wherein the promoter is any one or more selected from the group including a 35S promoter derived from the cauliflower mosaic virus (Claim 5), the recombinant vector of claim 3, wherein the recombinant vector further comprises a gene encoding a HDEL peptide (Claim 6), the recombinant vector of claim 3, wherein the recombinant vector further comprises a 5' untranslated region (UTR) site gene of M17 (Claim 7), a transgenic organism transformed with the recombinant vector of Claim 3 (Claim 8), a method for producing a target protein, the method comprising: (a) culturing the transgenic organism of claim 8; and (b) isolating and purifying a target protein from the transgenic organism or culture solution (Claim 9), the method of claim 9, wherein the isolating of the target protein uses a sodium phosphate solution supplemented with Triton X-100, imidazole, and NaCI (Claim 10), a transgenic organism transformed with the recombinant vector of claim 4 (Claim 12), a method for producing a target protein, the method comprising: (a) culturing the transgenic organism of claim 12; and (b) isolating and purifying a target protein from the transgenic organism or culture solution (Claim 13), the method of claim 13, wherein the 
The teachings of Hwang et al., UniProt Accession Q9LKR3 and Jun et al. as they are applied to claims 3, 7, 21 and 22 are set forth previously herein and are incorporated by reference.  Hwang et al. in view of Jun et al. do not teach that isolating 
Koivu teaches a method of purifying protein from pulverized transgenic plant tissues using solutions comprising sodium phosphate supplemented with Triton X-100, imidazole, and NaCl. (¶ 0112).
At the time of filing it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hwang et al. such that the protein extraction method used a solution comprising the common laboratory ingredients sodium phosphate, Triton X-100, imidazole, and NaCl as taught by Koivu.  It would have been prima facie obvious to do so because Koivu teaches an alternative method using readily accessible materials to achieve the goal of protein isolation as taught by Hwang et al. and one of ordinary skill in the art would have had a reasonable expectation in purifying proteins using said solutions as the starting materials (transgenic plant material) was the same.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-13, 15-16, 18-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18-21 and 23 of 10/857217 in view of Hwang et al. (US 20120219580 A1) and UniProt Accession Q9LKR3, entry version 120 dated 10/01/2014.
The instant claims 1-9, 11-13, 15-16, 18-19 and 21-22 are set forth previously herein.  Patent No. 10/857217 claims an expression vector of a target polypeptide wherein the polypeptide is linked to a BiP polypeptide, a 35S CaMV promoter, an HDEL fragment, and a 5’ M17 UTR, culturing an organism transformed with the vector and isolating protein from the organism (Claims 16, 18-21, 23). However, Patent No. 10/857217 does not claim that the BiP polypeptide has the sequence of SEQ ID NO:6.  As set forth previously herein, Hwang et al. teaches a very similar protein expression system using constructs with BiP polypeptide fragments fused to the target protein and the sequence of the BiP polypeptide of Hwang et al. shares 100% identity with the instant SEQ ID NO:6, and UniProt Accession Q9LKR3 teaches that the sequence of SEQ ID NO:7, encoded by SEQ ID NO:6 is the signal peptide of the BIP protein – described in greater detail in the rejection under 35 USC 103.  As such, the instant invention would have been obvious over the claimed subject matter of Patent No. 10/857217.
Response to Remarks
Applicant urges that the rejection under the doctrine of non-statutory double patenting should be withdrawn because the claims have been amended to require that the BIP nucleic acid coding sequence is one that consists of only of SEQ ID NO:6, encoding SEQ ID NO:7, and that Hwang et al. teaches that the BIP sequence (Hwang et al. SEQ ID NO:13) is longer and therefore outside of the scope of the amended claims.  (Remarks p; 9-10).
.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/CHARLES LOGSDON/           Examiner, Art Unit 1662